Name: Commission Regulation (EEC) No 96/80 of 17 January 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 80 Official Journal of the European Communities No L 15/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 96/80 of 17 January 1980 altering the monetary compensatory amounts January 1980 shows that the difference has changed by more than one point from the percentage taken as a basis when the monetary compensatory amounts were last fixed; Whereas it is specified in Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary com ­ pensatory amounts (7 ), as amended by Regulation (EEC) No 1544/78 (8), that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for advance fixing was lodged; whereas this situation has arisen in some sectors for Italy and the United Kingdom, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( 1 ), as last amended by Regulation (EEC) No 987/79 (2 ), and in particular Article 3 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (3), as last amended by Regulation (EEC) No 3014/79 (4 ); Whereas, under Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation changes by one point or more from the percentage taken as a basis for the preceding determination ; whereas the compensatory amounts must be altered in accordance with the change in this difference; Whereas detailed rules for the application of monetary compensatory amount:; were laid down by Commission Regulation (EEC) No 1380/75 of 29 May 1975 (5), as last amended by Regulation (EEC) No 1150/79 (6); whereas the spot market rate recorded for the pound sterling pursuant to Regu ­ lation (EEC) No 1380/75 during the period 9 to 15 HAS ADOPTED THIS REGULATION: Article 1 1 . The 'United Kingdom' column of Parts 1 , 2, 3 , 4, 5 , 7 and 8 of Annex I to Regulation (EEC) No 2140/79 shall be replaced by the column ap ­ pearing in Annex I to this Regulation. 2. Annexes II and III to Regulation (EEC) No 2140/79 shall be replaced by Annexes II, III and IV to this Regulation. Article 2 This Regulation shall enter into force on 21 January 1980.( l ) OJ No L 106, 12. 5 . 1971, p . 1 . ( «) OJ No L 123 , 19. 5 . 1979, p. 9. (3) OJ No L 247, 1 . 10. 1979, p. 1 . {*) OJ No L 337, 29. 12. 1979, p . 73 . ( ») OJ No L 139, 30. 5 . 1975, p . 37. ( ¢) OJ No L 144 , 13 . 6. 1979, p . 8 . C) OJ No L 37, 7. 2. 1978, p. 5 . ( 8) OJ No L 182, 5 . 7. 1978, p. 7. No L 15/2 Official Journal of the European Communities 21 . 1 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1980. For the Commission Finn GUNDELACH Vice-President 21 . 1 . 80 Official Journal of the European Communities No L 15/3 ANNEXE I  ANNEX I  ANHANG I  ALLEGATOI  BIJLAGE I  BILAG I PARTIE 1  PART 1  TEIL 1  PARTE 1 »  DEEL 1  DEL 1 SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bi i de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/t £/t Lit/t FF/t 1 5 6 7 8 10.01 A 6,519 10.01 B 9,663 10.02 6,199 10.03 5,786 10.04 5,566 10.05 B 5,786 10.07 B 5,696 10.07 C 5,696 11.01 A 8,275 11.01 B 7,828 11.02 A I a) 13,457 11.02 A I b) 8,938 1101 C 5,902 11.01 D 5,678 11.01 E I 8,101 11.01 E II 5,324 ex 11.01 G (') 5,810 ex 11.01 G O 5,810 11.02 A II 6,324 11.02 A III 8,101 11.02 A IV 7,793 11.02 A V a) 1 8,680 11.02 A V a) 2 8,680 11.02 A V b) 5,902 No L 15/4 Official Journal of the European Communities 21 . 1 . 80 t NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom i/l Ireland £ / t Italia Lit/t France FF/t 1 5 6 7 8 ex 11.02 A VII (') . 5,810 ex 11.02 A VII C) 5,810 11.02 B I a) 1 5,902 11.02 B I a) 2 aa) 5,678 11.02 B I a) 2 bb) 5,678 11.02 B I b) 1 8,101 11.02 B I b) 2 7,793 11.02 B II a) 6,649 11.02 B II b) 6,324 11.02 B II c) 5,902 ex 11.02 B II d) (') 5,810 ex 11.02 B II d) O 5,810 11.02 C I 6,649 11.02 C II 6,324 11.02 C III 9,258 11.02 C IV 5,678 11.02 C V 5,902 ex 11.02 C VI (') 5,810 ex 11.02 C VI (2) 5,810 11.02 D I 6,649 11.02 D II 6,324 11.02 D III 5,902 11.02 D IV 5,678 11.02 D V 5,902 ex 11.02 D VI (') 5,810 ex 11.02 D VI (') 5,810 11.02 E I a) 1 5,902 11.02 EI a) 2 5,678 11.02 E I b) 1 8,101 11.02 E I b) 2 10,019 11.02 E II a) 6,649 11.02 E II b) 6,324 11.02 E II c) 6,365 ex 11.02 E II d) 2 (') 5,810 ex 11.02 E II d) 2 (2) 5,810 11.02 F I 6,649 11.02 F II 6,324 11.02 F III 5,902 21 . 1 . 80 Official Journal of the European Communities No L 15/5 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ t Ireland £/t Italia Lit/t France FF/t I 5 6 7 8 11.02 F IV 5,678 11.02 F V 5,902 ex 11.02 F VII O 5,810 ex 11.02 F VII O 5,810 11.02 G I 4,889 11.02 G II 3,935 11.07 A I a) 11,604 11.07 A I b) 8,670 11.07 A II a) 10,299 11.07 A lib) 7,696 11.07 B 8,969 11.08 A I 8,737 11.08 A III 13,494 11.08 A IV 9,316 11.08 A V 8,737 11.09 23,469 17.02 B II a) (J) 11,399 17.02 B II b) O 8,737 21.07 F II 8,737 23.02 A I a) 1,628 23.02 A I b) 5,247 23.02 A II a) 1,447 23.02 A II b) 5,789 23.03 A I 10,415 23.07 B I a) 1 (5) 0,926 23.07 B I a) 2 (4) (5) 0,926 23.07 B I b) 1 (5) 2,893 23.07 B I b) 2 C) C) 2,893 23.07 B I c) 1 O 5,786 23.07 B I c) 2 ( 4) (s) 5,786 No L 15/6 Official Journal of the European Communities 21 . 1 . 80 Notes (') Millet. (*) Grain sorghum. (J) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling within subheading 17.02 B II . (4) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 % 0-894 1-787 (a) In trade with non-member countries , the coefficient 1 ¢ 92 shall be applied to the supplementary amounts indicated above. (b) In intra-Community trade and in trade with third countries , where these products contain :  skimmed-milk powder sold and denatured in accordance with the provisions of Regulation (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and Regulation (EEC) No 443 /77 (OJ No L 58 , 3 . 3 . 1977) or for which the aid has been granted and skimmed-milk powder which has been denatured in accordance with the provisions of Regulation (EEC) No 1844/77 (OJ No L 205 , 11. 8 . 1977), and  either fish meal or fish oil and/or fish liver oil or iron carbonate and/or iron sulphate and/or copper sulphate, the supplementary amounts indicated above shall be multiplied by the coefficient 0  27 . (c) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . ( s) In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied .  When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 21 . 1 . 80 Official Journal of the European Communities No L 15/7 PARTIE 2  PART 2  TEIL 2  PARTE 2 »  DEEL 2  DEL 2 SECTEUR DE LA VIANDE DE PORC  PIGMEAT  SEKTOR SCHWEINEFLEISCH SETTORE CARNI SUINE  SECTOR VARKENSVLEES  SVINEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg I 5 6 7 8 01.03 A II a) 0,570 01.03 A II b) 0,670 02.01 A III a) 1 0,871 02.01 A III a) 2 1,263 02.01 A III a) 3 0,976 02.01 A III a) 4 1,411 02.01 A III a) 5 0,758 02.01 A III a) 6 aa) 1,411 ex 02.01 A III a) 6 bb) (') 1,411 ex 02.01 A III a) 6 bb) (2) 0,976 02.05 A I 0,348 02.05 A II 0,383 02.05 B 0,209 02.06 B I a) 1 0,871 02.06 B I a) 2 aa) 1,115 02.06 B I a) 2 bb) 1,115 02.06 B I a) 2 cc) 1,220 02.06 B I a) 3 1,263 02.06 B I a) 4 0,976 02.06 B I a) 5 1,411 02.06 B I a) 6 0,758 ex 02.06 B I a) 7 (') 1,411 ex 02.06 B I a) 7 (J) 0,976 02.06 B I b) 1 0,871 02.06 B I b) 2 aa) 1,115 02.06 B I b) 2 bb) 1,115 02.06 B I b) 2 cc) 1,220 02.06 B I b) 3 aa) 1,263 02.06 B I b) 3 bb) 2,457 02.06 B I b) 4 aa) 0,976 02.06 B I b) 4 bb) 1,934 02.06 B I b) 5 aa) 1,411 21 . 1 . 80No L 15/8 Official Journal of the European Communities NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg ] 5 6 7 8 02.06 B I b) 5 bb) 2,431 02.06 B I b) 6 aa) 0,758 02.06 B I b) 6 bb) 1,263 ex 02.06 B I b) 7 aa) (') 1,411 ex 02.06 Bib) 7 aa) (2) 0,976 02.06 B I b) 7 bb) ( 4) 2,457 15.01 A I (a) 0,279 15.01 A II 0,279 16.01 A 1,220 16.01 B I (b) (J) 2,047 16.01 B II (b) 3) 1,394 16.02 A II 1,133 16.02 B III a) 1 1,176 16.02 B III a) 2 aa) 1 1 2,134 16.02 B III a) 2 aa) 22 1,786 16.02 B III a) 2 aa) 33 ( 3 ) 1,176 16.02 B III a) 2 bb) (J) 0,976 16.02 B III a) 2 cc) 0,584 (')  Jambons et morceaux de jambons, dÃ ©sossÃ ©s ;  Epaules ( jambons avant) et morceaux d'Ã ©paules , dÃ ©sossÃ ©s ;  Longes et morceaux de longes, dÃ ©sossÃ ©s ;  Filets . (')  Hams and cuts of hams , boned or boneless ;  Shoulders and cuts of shoulders , boned or boneless ;  Loins and cuts of loins , boned or boneless ;  Tenderloins . (')  Schinken , auch TeilstÃ ¼cke davon , ohne Knochen ;  Schultern , auch TeilstÃ ¼cke davon , ohne Knochen ;  KotelettstrÃ ¤nge, auch TeilstÃ ¼cke davon, ohne Knochen ;  Filet . (')  Prosciutti , anche in parti , disossati ;  Spalle , anche in parti , disossate ;  Lombate, anche in parti , disossate ;  Filetti . (')  Ham en delen van ham , zonder been ;  Schouders en delen van schouders, zonder been ;  Karbonadestreng en delen daarvan , zonder been ;  Filet . ( l )  Skinke og stykker deraf udbenet ;  Bov og stykker deraf, udbenet ;  Kam (karbonade) og stykker deraf, udbenet ;  MÃ ¸rbrad . ( 2 ) Produits autres que ceux visÃ ©s Ã la note ('). (') Other products than those falling under ('). ( 2 ) Andere Erzeugnisse als unter (') genannt . ( 2 ) Prodotti diversi da quelli di cui alla nota ('). ( 2 ) Andere produkten dan vermeld bij ('). ( 2) Varer med undtagelse af de under (') nÃ ¦vnte . 21 . 1 . 80 Official Journal of the European Communities No L 15/9 (') L'octroi des montants compensatoires monÃ ©taires applicables pour ces produits est subordonnÃ © au respect des conditions pour l'octroi des restitutions visÃ ©es au rÃ ¨glement (CEE) n ° 171 /78 . Au moment de l'accomplissement des formalitÃ ©s douaniÃ ¨res d'ex ­ portation ou d'importation dans l'Etat membre qui paie le montant compensatoire monÃ ©taire, l'exportateur ou l'importateur concernÃ © dÃ ©clare par Ã ©crit que les produits en cause rÃ ©pondent Ã ces conditions . (') The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (') Voraussetzung fÃ ¼r die GewÃ ¤hrung der WÃ ¤hrungsausgleichsbetrÃ ¤ge fÃ ¼r diese Erzeugnisse ist die ErfÃ ¼llung der in der Verord ­ nung (EWG ) Nr. 171 /78 aufgefÃ ¼hrten Bedingungen fÃ ¼r die GewÃ ¤hrung der Erstattungen . Der Ein - oder AusfÃ ¼hrer erklÃ ¤rt schriftlich zum Zeitpunkt der ErfÃ ¼llung der Ausfuhr- oder EinfuhrzollfÃ ¶rmlichkeiten in dem Mitgliedstaat , der den WÃ ¤hrungsausgleichsbetrag zahlt, daÃ  die fraglichen Erzeugnisse diesen Bedingungen entsprechen . (') La concessione degli importi compensativi monetari applicabili per questi prodotti Ã ¨ subordinata all'osservanza delle condizioni per la concessione delle restituzioni di cui al regolamento (CEE) n . 171 /78 . Al momento dell'ottemperamento delle formalitÃ doganali d'esportazione o d'importazione negli Stati membri che pagano l'importo compensativo monetario , l'esportatore o l'importatore interessato dichiara per iscritto che i prodotti in causa rispondono a queste condizioni . (') Voor de toekenning van de voor deze produkten geldende monetarie compenserende bedragen moet voldaan zijn aan de in Verordening (EEG) nr . 171 /78 genoemde voorwaarden voor de toekenning van de restituties . De betreffende ex- of importeur legt , tijdens het vervullen van de douaneformaliteiten bij uitvoer of invoer in de Lid-Staat die het monetaire compenserende bedrag uitbetaalt , een schriftelijke verklaring over dat de betreffende produkten aan deze voorwaarden voldoen . (') De monet.-cre udligningsbelÃ ¸b , der anvendes for disse produkter, ydes kun , sÃ ¥fremt de i forordning (EÃF) nr . 171 /78 omhand ­ lede betingelser for ydelse af restitution overholdes . Ved afslutningen af toldformaliteterne i forbindelse med udfÃ ¸rsel eller indfÃ ¸rsel i den medlemsstat, der betaler det monetÃ ¦re udligningsbelÃ ¸b, skal eksportÃ ¸ren/importÃ ¸ren afgive en skriftlig erklÃ ¦ring om, at de pÃ ¥gÃ ¦ldende produkter opfylder disse betingelser . ( J ) Les montants compensatoires monÃ ©taires ne sont pas applicables aux produits prÃ ©sentÃ ©s sous forme de farine ou de poudre, agglomÃ ©rÃ ©e ou non . C ) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form . ( 4 ) Die WÃ ¤hrungsausgleichsbetrÃ ¤ge werden nicht fÃ ¼r Erzeugnisse in Form von Mehl oder Pulver, auch in gepreÃ ter Form, angewen ­ det . ( 4 ) Gli importi compensativi monetari non sono applicabili ai prodotti presentati sotto forma di farina o polvere , anche in forma di agglomerato . ( J ) De monetaire compenserende bedragen worden niet toegepast voor produkten in de vorm van meel of poeder, al dan niet geperst . ( J ) MonetÃ ¦re udligningsbelÃ ¸b anvendes ikke for produkter, der frembydes i form af mel eller pulver, ogsÃ ¥ i sammenpresset form . (a ) L'admission dans cette sous-position est subordonnÃ ©e aux conditions Ã dÃ ©terminer par les autoritÃ ©s compÃ ©tentes . (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( a ) Die Zulassung zu diesem Absatz unterliegt den von den zustÃ ¤ndigen BehÃ ¶rden festzusetzenden Voraussetzungen . ( a ) Sono ammessi in questa sottovoce subordinatamente alle condizioni da stabilire dalle autoritÃ competenti . ( a ) Indeling onder deze onderverdeling is onderworpen aan de voorwaarden en bepalingen , vast te stellen door de bevoegde autori ­ teiten . ( a ) HenfÃ ¸rsel under denne underposition sker pÃ ¥ betingelser fastsat af de kompetente myndigheder . (b ) Le montant compensatoire applicable aux saucisses prÃ ©sentÃ ©es da.ns des rÃ ©cipients contenant Ã ©galement un liquide de conserva ­ tion est perÃ §u sur le poids net, dÃ ©duction faite du poids de ce liquide . ( b ) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . ( b ) Bei der Anwendung der AusgleichsbetrÃ ¤ge auf WÃ ¼rstchen in BehÃ ¤ltnissen, die auch KonservierungsflÃ ¼ssigkeit enthalten , wird nur das Gewicht der WÃ ¼rstchen zugrunde gelegt . ( b ) Gli importi compensativi applicabili alle salsicce, presentate in recipienti contenenti anche un liquido di conservazione, sono riscossi sul peso netto senza tener conto del detto liquido . ( b ) De compenserende bedragen op worstjes in verpakkingen welke een conserveringsvloeistof bevatten, worden alleen berekend over het gewicht van de worstjes . (b ) UdligningsbelÃ ¸b for pÃ ¸lser i emballage, der ogsÃ ¥ indeholder konserveringsvÃ ¦ske, beregnes alene pÃ ¥ grundlag af pÃ ¸lsernes netto ­ vÃ ¦gt . No L 15/ 10 Official Journal of the European Communities 21 . 1 . 80 PARTIE 3  PART 3  TEIL 3  PARTE 3 »  DEEL 3  DEL 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg 1 5 6 7 8  Poids vif/Live weight/Lebendgewicht/Peso vivo/Levend gewicht/Levende vÃ ¦gt  01.02 A II (') O 0,930  Poids net / Net weight / Reingewicht / Peso netto / Nettogewicht / NettovÃ ¦gt  02.01 A II a) 1 1,766 02.01 A II a) 2 1,413 02.01 A II a) 3 2,119 02.01 A II a) 4 aa) 1,413 02.01 A II a) 4 bb) 2,417 02.01 A II b) 1 ( J) 1,571 . 02.01 A II b) 2 O 1,257 02.01 A II b) 3 C) 1,964 02.01 A II b) 4 aa) (2) 1,257 02.01 A II b) 4 bb) 11 (J ) 1,964 02.01 A II b) 4 bb) 22 (2) (J) 1,964 02.01 A II b) 4 bb) 33 (2 ) 1,964 02.06 C I a) 1 1,413 02.06 C I a) 2 2,017 ex 16.02 B III b) 1 aa) (4) 2,017 ex 16.02 B III b) 1 aa) (s) 1,208 ex 16.02 B III b) 1 aa) (') 0,809 21 . 1 . 80 Official Journal of the European Communities No L 15/ 11 C ) Le montant compensatoire n'est pas appliquÃ © dans la limite d'un contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes : a ) pour des gÃ ©nisses et vaches, autres que celles destinÃ ©es Ã la boucherie, de la race grise, brune, jaune tachetÃ © du Simmental et du Pinzgau ; b ) pour des taureaux , vaches et gÃ ©nisses , autres que ceux destinÃ ©s Ã la boucherie, de la race tachetÃ ©e du Simmental , de la race de Schwyz et de la race de Fribourg . (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : ( a ) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds, ( b ) for bulls , heifers and cows , other than those intended for slaughter , of the mottled Simmental breed , the Schwyz breed and the Friborg breed . C ) Der Ausgleichsbetrag wird nicht angewandt im Rahmen eines von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Zollkontin ­ gents : a ) fÃ ¼r FÃ ¤rsen und KÃ ¼he, nicht zum Schlachten, der Rassen Grauvieh , Braunvieh, Gelbvieh , Fleckvieh (Simmentaler) und Pinzgauer , b ) fÃ ¼r Stiere , KÃ ¼he und FÃ ¤rsen der Schwyzer, Simmentaler (Fleckvieh ) oder Freiburger Rasse, nicht zum Schlachten . (') L'importo di compensazione non Ã ¨ applicato nel limite di un contingente tariffario annuale da concedere dalle autoritÃ competenti delle ComunitÃ europee : .i ) per le giovenche e le vacche, diverse da quelle destinate alla macellazione, delle razze grigia , bruna, gialla , pezzata del Simmental e del Pinzgau , b ) per i tori , le vacche e le giovenche, diversi da quelli destinati alla macellazione della razza del Simmental , delle razze di Schwyz e di Friburgo. (') Het compenserende bedrag wordt niet toegepast in het kader van een door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijks tariefcontingent : ,i ) voor vaarzen en koeien , niet bestemd voor de slacht, van het grijze ras, het bruine ras , het gele ras , het gevlekte Simmentaler ras en het Pinzgauer ras , b ) voor stieren , koeien en vaarzen , niet bestemd voor de slacht, van het gevlekte Simmentaler ras , het Schwyzer ras en het Freiburger ras . (') UdligningsbelÃ ¸bet anvendes ikke i det omfang , en Ã ¥rlig tarifmÃ ¦ssig afgift skal bevilges af de kompetente myndigheder i De europÃ ¦iske FÃ ¦llesskaber : a ) for kvier og kÃ ¸er, som ikke er bestemt til slagtning, af grÃ ¥, brun , gulplettet Simmental og Pinzgau-racer, b ) for tyre , kÃ ¸er og kvier , som ikke er bestemt til slagtning, af den plettede Simmeltalrace, Schwyzracen , Friborgracen . (') Le montant compensatoire n'est pas appliquÃ © :  dans la limite d'une quantitÃ © de 50 000 tonnes, exprimÃ ©e en viande dÃ ©sossÃ ©e, du contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des Commu ­ nautÃ ©s europÃ ©ennes pour la viande bovine congelee,  dans la limite d'une quantitÃ © de 2 250 tonnes, exprimÃ ©e en viande dÃ ©sossÃ ©e, du contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des Communau ­ tÃ ©s europÃ ©ennes pour la viande de buffle congelÃ ©e . (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat , to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat . ( J ) Der Ausgleichsbetrag wird nicht angewandt :  im Rahmen einer Menge von 50 000 Tonnen, ausgedrÃ ¼ckt in Fleisch ohne Knochen , des von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen -Kontingents an gefrorenem Rindfleisch ,  im Rahmen einer Menge von 2 250 Tonnen , ausgedrÃ ¼ckt in Fleisch ohne Knochen, des von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤h ­ renden jÃ ¤hrlichen Kontingents an gefrorenem BÃ ¼ffelfleisch . (') l ' importo compensativo non Ã ¨ applicato :  nei limiti di un quantitativo di 50 000 tonnellate, espresso in carne disossata , del contingente tariffario annuale concesso dalle competenti autoritÃ delle ComunitÃ europee per le carni bovine congelate ,  nei limiti di un quantitativo di 2 250 tonnellate , espresso in carne disossata , del contingente tariffario annuale concesso dalle competenti autoritÃ delle ComunitÃ europee per le carni di bufalo congelate . (') Het compenserende bedrag wordt niet toegepast :  voor een hoeveelheid van 50 000 ton , uitgedrukt in vlees zonder been , van het door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijkse tariefcontingent voor bevroren rundvlees,  voor een hoeveelheid van 2 250 ton , uitgedrukt in vlees zonder been, van het door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijkse tariefcontingent voor bevroren buffelvlees . (') UdligningsbelÃ ¸bet anvendes ikke op :  til en maksimumsgrÃ ¦nse pi 50 000 tons udtrykt i udbenet kÃ ¸d af det Ã ¥rlige toldkontingent, som De europÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde for frosset oksekÃ ¸d ,  til en maksimumsgrÃ ¦nse pÃ ¥ 2 250 tons, udtrykt i udbenet kÃ ¸d, af det Ã ¥rlige toldkontingent , som De europÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde for frosset bÃ ¸ffelkÃ ¸d . (') L'admission dans cette sous-position est subordonnÃ ©e Ã la prÃ ©sentation d'un certificat dÃ ©livrÃ © dans les conditions prÃ ©vues par les autoritÃ ©s compÃ ©tentes des Communau ­ tÃ ©s europÃ ©ennes . (') Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . (') Die Zulassung zu dieser Tarifstelle ist abhÃ ¤ngig von der Vorlage einer Bescheinigung, die den von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften festgesetzten Voraussetzungen entspricht . O L'ammissione in questa sottovoce Ã © subordinata alla presentazione di un certificato conformemente alle condizioni stabilite dalle autoritÃ competenti delle ComunitÃ europee . O Indeling onder deze onderverdeling is onderworpen aan de voorwaarde dat een certificaat wordt voorgelegd, hetwelk is afgegeven onder de voorwaarden en bepalin ­ gen , vastgesteld door de bevoegde autoriteiten van de Europese Gemeenschappen . ( l ) HenfÃ ¸rsel under denne underposition er betinget af, at der fremlÃ ¦gges et certifikat, der opfylder de betingelser, der er fastsat af de kompetente myndigheder i De europÃ ¦iske FÃ ¦llesskaber . C) Produits contenant en poids 80 °/o ou plus de viandes bovines , Ã l'exception des abats et de la graisse . O Products containing 80 % or more by weight of beef meat excluding offals and fat . ( J ) Erzeugnisse, die 80 oder mehr Gewichtshundertteile Rindfleisch enthalten , ausgenommen Schlachtabfall und Fett . ( 4 ) Prodotti contenenti in peso l'80 % o piÃ ¹ di carni bovine, escluse le frattaglie ed il grasso . ( 4 ) Produkten die in gewicht 80 °/o of meer rundvlees bevatten , uitgezonderd slachtafvallen en vet . ( 4 ) Varer med indhold at oksekÃ ¸d pd 80 vÃ ¦gtprocent eller derover ( ikke slagteaffald og fedt). O Produits contenant en poids 60 °/o ou plus et moins de 80 % de viandes bovines , Ã l'exception des abats et de la graisse . (*) Products containing 60 °/o or more , but less than 80 % by weight , of beef meat excluding offals and fat . (*) Erzeugnisse, die 60 oder mehr , jedoch weniger als 80 Gewichtshundertteile Rindfleisch enthalten , ausgenommen Schlachtabfall und Fett . (*) Prodotti contenenti in peso il 60 % o piÃ ¹ e meno dell'80 °/o di carni bovine, escluse le frattaglie ed il grasso . O Produkten die in gewicht meer dan 60 °/o doch minder dan 80 % rundvlees bevatten , uitgezonderd slachtafvallen en vet. (*) Varer med indhold af oksekÃ ¸d pd 60 vÃ ¦gtprocent eller derover , dog under 80 vÃ ¦gtprocent ( ikke slagteaffald og fedt). (*) Products containing 40 % or more, but less than 60 °/e by weight, of beef meat excluding offals and fat. (*) Produits contenant en poids 40 °/o ou plus et moins de 60 % de viandes bovines , Ã l'exception des abats et de la graisse . (*) Erzeugnisse, die 40 oder mehr , jedoch weniger als 60 Gewichtshundertteile Rindfleisch enthalten , ausgenommen Schlachtabfall und Fett . (*) Prodotti contenenti in peso il 40 °/e o piÃ ¹ e meno del 60 °/o di carni bovine, escluse le frattaglie ed il grasso . ( 6) Produkten die in gewicht meer dan 40 °/o doch minder dan 60 % rundvlees bevatten , uitgezonderd slachtafvallen en vet . (*) Varer med indhold af oksekÃ ¸d pa 40 vÃ ¦gtprocent eller derover , dog under 60 vÃ ¦gtprocent ( ikke slagteaffald og fedt). ( 7 ) En vertu du rÃ ¨glement (CEE) n ° 1260 /77 de la Commission du 13 juin 1977 , les montants compensatoires monÃ ©taires sont suspendus pour ces produits dans les Ã ©changÃ ©s entre l'Irlande et l'Irlande du Nord . (') In accordance with Commission Regulation ( EEC ) No 1260/77 of 13 June 1977 the monetary compensatory amounts shall be suspended for these products in trade between Ireland and Northern Ireland . (') Aufgrund der Verordnung (EWG) Nr. 1260 /77 der Kommission vom 13 . Juni 1977 werden die WÃ ¤hrungsausgleichsbetrÃ ¤ge fÃ ¼r diese Erzeugnisse im Handel zwi ­ schen Irland und Nordirland ausgesetzt . O Ai sensi del regolamento (CEE) n . 1260/77 della Commissione, del 13 giugno 1977, gli imponi compensativi monetari sono sospesi per detti prodotti negli scambi tra l'Irlanda e l'Irlanda del Nord . O Krachtens Verordening ( PEG ) nr . 1260/77 van de Commissie van 13 juni 1977 worden de monetaire compenserende bedragen geschorst in het handelsverkeer tussen Ierland en Noord-Ierland . (*) I henhold til Kommissionens forordning ( EÃF) nr . 1260/77 af 13 . juni 1977 suspenderes de monetÃ ¦re udligningsbelÃ ¸b for disse produkter i samhandelen mellem Irland og Nordirland . No L 15/ 12 Official Journal of the European Communities 21 . . 80 PARTIE 4  PART 4  TEIL 4  PARTE 4 »  DEEL 4  DEL 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrage  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £ Ireland £ Italia Lit France FF I 5 6 7 8  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/ 100 pezzi/ 100 stuks/ 100 stk .  01.05 A I 01.05 A II 0,478 0,226  100 kg  01.05 B I 0,887 01.05 B II 1,398 01.05 B III 1,260 01.05 B IV 0,943 01.05 B V 1,537 02.02 A I a) 1,114 02.02 A I b) 1,267 02.02 A I c) 1,380 02.02 A II a) 1,645 02.02 A II b) 1,997 02.02 A II c) 2,219 02.02 A III a) 1,800 02.02 A III b) 1,967 02.02 A IV 1,348 02.02 A V 2,195 02.02 B I 3,509 02.02 B II a) 1 1,518 02.02 B II a) 2 2,441 02.02 B II a) 3 2,164 02.02 B II a) 4 1,482 02.02 B II a) 5 2,415 02.02 B II b) 1,141 02.02 B II c) 0,790 02.02 B II d) 1 2,951 02.02 B II d) 2 2,156 21 . 1 . 80 Official Journal of the European Communities No L 15/ 13 Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £ Ireland £ Italia Lit France FF 1 5 6 7 8  100 kg  02.02 B II d) 3 2,090 02.02 B II e) 1 2,853 02.02 B II e) 2 aa) 1,011 02.02 B II e) 2 bb) 1,819 02.02 B II e) 3 1,963 02.02 B II f) 3,509 02.02 C 0,790 02.05 C 1,755  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/ 100 pezzi/ 100 stuks/ 100 stk .  04.05 A I a) 1 04.05 A I a) 2 0,340 0,141  100 kg  04.05 A I b) 1,477 04.05 B I a) 1 6,678 04.05 B I a) 2 1,714 04.05 B I b) 1 3,014 04.05 B I b) 2 3,221 04.05 B I b) 3 6,914 35.02 A II a) 1 5,998 35.02 A II a) 2 0,813 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s No L 15 / 14 Official Journal of the European Communities 21 . 1.80 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts Un ite d Ki ng do m £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) 1 2 3 7 8 9 10 ex 04 .0 1 A I W ith th e ex ce pt io n of w he y n 0- 06 6 (d ) 04 .0 1 A II n 0- 06 6 (c ) I l * 04 .0 1 B I \ (10 ) 0- 05 9 (d ) \ 04 .0 1 B II O (" ) 0- 04 6 (d ) 04 .0 1 B II I n c ) 0- 03 7 (d ) I I \ 04 .0 2 A II a) 1 o 0 -8 6 0 I l \ 04 .0 2 A II a) 2 \ o 0- 55 6 (d ) I l \ 04 .0 2 A II a) 3 o 0- 55 6 (d ) 04 .0 2 A II a) 4 I l o 0- 45 1 (d ) I l 04 .0 2 A II b) 1 o o o 0 -8 6 0 I l \ 04 .0 2 A II b) 2 (') o o 0- 55 6 (d ) 04 .0 2 A II b) 3 | | (') 0- 55 6 (d ) I l 04 .0 2 A II b) 4 (') 0- 45 1 (d ) \ 04 .0 2 A III a) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: \ I I \ \  of le ss th an 15 % (') 0- 06 6 (d ) \ \  of 15 % or m or e (') 0- 14 5 (d ) 04 .0 2 A III b) O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 % o 0- 05 3 (d ) I l \  of 15 % or m or e bu t le ss th an 25 % o 0- 14 5 (d )  of 25 °/o or m or e bu t le ss th an 32 % (9) 0- 23 7 (d ) I l  of 32 % or m or e (') 0- 26 4 (d ) \ \ 04 .0 2 B I a) o 1 -0 2 9 04 .0 2 B I b) 1 aa ) \ o 0 -8 6 0 \ 04 .0 2 B Ib ) 1 bb ) o 0- 55 6 (d ) 04 .0 2 B I b) 1 cc ) o 0- 45 1 (d ) I 04 .0 2 B Ib ) 2 aa ) (J) 0 -8 6 0 21.1.80 Official Journal of the European Communities No L 15 / 15 / No L 15 / 15 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) 1 2 3 7 8 9 10 04 .0 2 B Ib ) 2 bb ) 04 .0 2 B Ib ) 2 cc ) 04 .0 2 B II a) 04 .0 2 B II b) 04 .0 3 A 04 .0 3 B 04 .0 4 A II ex 04 .0 4 C 04 .0 4 D II a) 1 04 .0 4 D II a) 2 04 .0 4 D II b) ex 04 .0 4 E I a) 04 .0 4 E I b) 1 04 .0 4 E I b) 2 O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e O f a fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 °/o or m or e W ith th e ex ce pt io n of Ro qu ef or t O fa fa tc on te nt by we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ia no Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o 3&gt; . o (') sO ( 8) o o n o o (4) C) n C) o n n (6) C) C) (') C) (" ) O (" ) (6) 0- 55 6 (d ) 0- 45 1 (d ) 0- 06 6 (d ) 0- 18 5 (d ) 0- 05 3 (d ) 0- 18 5 (d ) 0- 23 8 (d ) 0- 26 4 (d ) - ( b) 2 -0 6 4 2- 11 6 - ( b) 1- 73 1 1 -4 2 4 0 -5 3 4 0 -7 8 7 1 ¢1 52 1- 15 2 1 -3 6 6 1 -3 6 6 1 -9 5 0 1- 60 9 1- 47 5 ' CC T He ad in g N o D es cr ip tio n N ot es A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) 1 2 3 7 8 9 10 ex 04 .0 4 E Ib ) 5 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B Ic ) 3 23 .0 7 B II  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nta l, Fo nti na , Fy nb o, Go ud a, Ha va rti , M ar ib o, Sa m sÃ ¸ ,T ils it as w el l as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk )o fa w at er co n ­ te nt , ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, no te xc ee di ng 62 % an a of a fa tc on te nt ,b y we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in ,T al eg gi o, Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk ) of a wa ter co nt en t, ca lcu ­ lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e (') (" ) (13 ) (') (" ) (,J ) o n n o n n n o n o o o o o o 1 -0 9 4 1- 47 5 0 -7 5 2 1 -1 5 0 0 -3 4 2 0 -5 8 0 1- 95 0 1 -2 4 8 0 -0 9 3 0 -2 8 9 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fat co nt en t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fat co nt en t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fat co nt en t: 0 -0 2 5 0 -0 2 3 0 -0 2 3 No L 15 / 16 Official Journal of the European Communities 21 . 1.80 21 . 1 . 80 Official Journal of the European Communities No L 15/ 17 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0-52 . For skimmed-milk powder sold pursuant to Regulation (EEC) No 368/77 (OJ No L 52, 24 . 2 . 1977) or Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), consigned in the natural state to another Member State , the amount indicated shall be multiplied by the coefficient 0-15 . O In intra-Community trade, where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), the basic amount and any additional amount shall be replaced by a single amount of :  £ 0-447 per 100 kg for the United Kingdom . ( J ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 'Aoo of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose have been added to the product, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or lactose, contained in 100 kg of the product , and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to V «oo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (4) However, for butter covered by the measures provided for :  in Regulation (EEC) No 1282/72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the amount shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 232/75 (OJ No L 24, 31.1 . 1975), the amount indicated shall be multiplied :  by the coefficient 0 ¢ 33 where the butter is to be used in formula A products,  by the coefficient 0-53 where the butter is to be used in formula B products ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16.2 . 1979) and Regulation (EEC) No 1468 /79 (OJ No L 177 , 14 . 7 . 1979), the amount shall be multiplied :  by the coefficient 0 ¢ 33 where the butter is to be used in formula A or formula C products ,  by the coefficient 0 ¢ 53 where the butter is to be used in formula B products . ( s ) For imports into the United Kingtkmi from New Zealand pursuant to Protocol 18 , the monetary compensatory amount shall be £ 1 - 058 per 100 kg and the coefficient shall not be applied to the special levy. (4) With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more. Products unfit as such for human consumption shall be regarded as cheese wastes . (7) When completing customs formalities , the applicant shall state in the declaration provided for this purpose the content, expressed in actual weight per 100 kg of finished product, of :  powdered, or granulated milk (excluding whey),  powdered or granulated whey,  added casein and/or caseinate . No L 15/ 18 Official Journal of the European Communities 21 . 1 . 80 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (-excluding whey ) in the finished product of : Germany DM/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 °/o 70 % or more but less than 80 % 80 % or more 0-089 0-179 0-268 0-335 0-380 In trade with non-member countries , the coefficient 1 ¢ 92 shall be applied to the supplementary amounts indicated above . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), the coefficient 1 - 92 shall be applied to the supplementary amounts indicated above. However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7. 1976). In intra-Community trade and in trade with third countries , where these products contain :  skimmed-milk powder sold and denatured in accordance with the provisions of Regulation (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977) and Regulation (EEC) No 443 /77 (OJ No L 58 , 3 . 3 . 1977) or for which the aid has been granted and skimmed-milk powder which has been denatured in accordance with the provisions of Regulation (EEC) No 1844 /77 '(OJ No L 205 , 11.8.1977), and  either fish meal or fish oil and/or fish liver oil or iron carbonate and/or iron sulphate and/or copper sulphate, the supplementary amounts indicated above shall be multiplied by the coefficient 0-27 . (') The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the . following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the . Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of the product, and , in particular :  the lactose content of the added whey. (') The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part , other than the added whey and/or added lactose, contained in 100 kg of the product , and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. 21 . 1 . 80 Official Journal of the European Communities No L 15/ 19 ( 10) In the case of products to which whey and/or lactose have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. (") For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0 - 40 . (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion, supplemented as necessary by electrophoresis of the caseins,  the party concerned shall be obliged, when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 1J ) No compensatory amount shall apply to cheese imported within the limits of the tariff quotas referred to in Article 9 of Regulation (EEC) No 2915 /79. NB: For the calculation of fat content, non-milk fats are not to be taken into account. No L 15/20 Official Journal of the European Communities 21 . 1 . 80 PARTIE 7  PART 7  TEIL 7  PARTE 7 »  DEEL 7  DEL 7 SECTEUR DU SUCRE ET DE LÃ SOGLUCOSE  SUGAR AND ISOGLUCOSE SEKTOR ZUCKER UND ISOGLUKOSE  SETTORE ZUCCHERO E ISOGLUCOSIO SECTOR SUIKER EN ISOGLUCOSE  SUKKER OG ISOGLUCOSE Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation (') Amounts to be granted on imports and charged on exports (') BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden (') Importi da concedere all'importazione e da riscuotere all'esportazione (') Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen (') BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel (') United Kingdom £ Ireland £ Italia Lit France FF 1 5 6 7 8 A. SUCRE  SUGAR  ZUCKER  ZUCCHERO  SUIKER  SUKKER  100 kg  17.01 A O 0,169 17.01 A (3) 17.01 B (4) 0,321 0,268 par 1 % de teneur en saccharose et par 100 kg net du produit en cause (') by 1 % of sucrose content and by 100 kg net of that product (') je 1 v . H. Saccharosegehalt und je 100 kg netto des betreffenden Erzeugnisses Ã ) per 1 % del tenore di saccarosio e per 100 kg netti del prodotto in questione (') per 1 % van het gehalte aan saccharose en per 100 kg netto van het bedoelde produkt (') ved hver hele procent saccharoseindhold og ved 100 kg netto af det omhandlede produkt (') 17.02 ex D II (') 17.02 E 17.02 ex F O 21.07 F IV 0,0032 0,0032 0,0032 0,0032 B. ISOGLUCOSE  ISOGLUCOSE  ISOGLUKOSE  ISOGLUCOSIO  ISOGLUCOSE ISOGLUCOSE pour 100 kg de matiÃ ¨re sÃ ¨che for 100 kg of dry matter je 100 kg Trockenstoff per 100 kg di materia secca per 100 kg droge stof for 100 kg tÃ ¸rstof 0,32117.02 D I 21.07 F III 0,321 21 . 1 . 80 Official Journal of the European Communities No L 15/21 ( ) Aucun montant compensatoire monÃ ©taire n'est appliquÃ © au sucre exportÃ © vers les pays tiers en vertu de l'article 26 du rÃ ¨glement (CEE) n ° 3330/74 , et Ã l'isoglucose exportee vers les pays tiers en vertu de l'article 9 paragraphe 7 du rÃ ¨glement (CEE) n ° 1 1 1 1 /7 7 . (') Allorquando la resa dello zucchero greggio si discosta da quella della defini ­ zione della qualitÃ tipo di cui al regolamento (CEE) n . 431 /68 (GU n . L 89 del 10 . 4 . 1968 , pag . 3), l'importo compensativo monetario Ã ¨ adattato in conformitÃ delle disposizioni dell'articolo 2 del regolamento (CEE) n . 837/68 (GU n . L 151 del 30 . 6. 1968 , pag . 42 ). (') No monetary compensatory amount shall be applied to sugar exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 3330/74 , and to isoglucose exported to non-member countries pursuant to Article 9 ( 7 ) of Regulation (EEC) No 1 1 1 1 /77 . ( 4) wanneer het rendement van de ruwe suiker verschilt van dat in de definitie van de standaardkwaliteit zoals bedoeld in Verordening (EEG) nr . 431 /68 (PB nr . L 89 van 10 . 4 . 1968 , blz . 3 ), wordt het monetair compenserend bedrag overeenkomstig de bepalingen van artikel 2 van Verordening (EEG) nr . 837/68 (PB nr. L 151 van 30 . 6 . 1968 , blz . 42 ) aangepast .(') Kein Ausgleichsbetrag wird angewandt auf Zucker , der gemÃ ¤Ã  Artikel 26 der Verordnung (EWG) Nr . 3330/74 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird , und auf Isoglukose, die gemÃ ¤Ã  Artikel 9 Absatz 7 der Verordnung (EWG ) Nr . 1 1 1 1 /77 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird . (') Hvis udbyttet af rÃ ¥sukker er forskellig fra udbyttet af den standardkvalitet , som er defineret i forordning (EÃF) nr. 431 /68 (EFT nr. L 89 af 10 . 4 . 1968 , s . 3), tilpasses det monetÃ ¦re udligningsbelÃ ¸b i overensstemmelse med artikel 2 i forordning (EÃF) nr . 837/68 (EFT nr . L 151 af 30 . 6 . 1968 , s . 42 ). (') Allo zucchero esportato verso i paesi terzi in virtÃ ¹ dell'articolo 26 del regola ­ mento (CEE) n . 3330/74 e all'isoglucosio esportato verso i paesi terzi in virtÃ ¹ dell'articolo 9, paragrafo 7, del regolamento (CEE) n . 1111 /77, non si applica alcun importo compensativo monetario . ( ) La teneur en saccharose, y compris la teneur en d'autres sucres calculÃ ©s en saccharose, est dÃ ©terminÃ ©e conformÃ ©ment aux dispositions de l'article 7 para ­ graphe 2 du rÃ ¨glement (CEE) n ° 837 /68 lors d'une importation et conformÃ © ­ ment aux dispositions de l'article 13 du rÃ ¨glement (CEE) n ° 394/70 lors d'une exportation . (') Er wordt geen monetair compenserend bedrag toegepast op suiker die over ­ eenkomstig artikel 26 van Verordening (EEG) nr . 3330/74 wordt uitgevoerd naar derde landen , en op isoglucose die overeenkomstig artikel 9 , lid 7 , van Verordening ( EEG ) nr . Ill 1 /77 wordt uitgevoerd naar derde landen . (') Intet udligningsbelÃ ¸b finder anvendelse pÃ ¥ sukker, der udfÃ ¸res til tredjelande i henhold til artikel 26 i forordning (EÃF) nr . 3330/74, og pÃ ¥ isoglucose, der udfÃ ¸res til tredjelande i henhold til artikel 9 , stk . 7 , forordning (EÃF) nr . 1111 /77 . ( 5 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Der Gehalt an Saccharose, einschlieÃ lich des Gehalts an anderem als Saccha ­ rose berechnetem Zucker, wird bei einer Einfuhr in Ã bereinstimmung mit Artikel 7 Absatz 2 der Verordnung (EWG) Nr . 837/68 und bei einer Aus ­ fuhr mit Artikel 13 der Verordnung (EWG) Nr . 394/70 bestimmt. (') Denature . Denatured . Denaturiert . Denaturati . Gedenatureerd . Denatureret . (*) Il tenore di saccarosio, compreso il tenore di altri zuccheri calcolati in sacca ­ rosio, Ã ¨ determinato conformemente alle disposizioni dell'articolo 7 , para ­ grafo 2 , del regolamento (CEE) n . 837/68 qualora si tratti di un'importa ­ zione e conformemente alle disposizioni dell'articolo 13 del regolamento ( CEE) n . 394/70 qualora si tratti di un'esportazione. O Non dÃ ©naturÃ © . Undenatured . (') Het gehalte aan saccharose, inclusief het in saccharose uitgedrukte gehalte aan andere suikers , wordt bepaald overeenkomstig artikel 7 , lid 2 , van Veror ­ dening ( EEG) nr . 837/68 bij invoer en overeenkomstig artikel 13 van Veror ­ dening (EEG) nr . 394/70 bij uitvoer .Nicht denaturiert . Non denaturati . Niet gedenatureerd . Ikke denatureret . ( ! ) Indholdet af saccharose, herunder indholdet af andet som saccharose bereg ­ net sukker, fastsÃ ¦ttes i henhold til bestemmelserne i artikel 7 , stk . 2 , i forord ­ ning (EÃF) nr. 837/68 ved indfÃ ¸rsel og i henhold til bestemmelserne i arti ­ kel 13 i forordning (EÃF) nr . 394/70 ved udfÃ ¸rsel . (*) Autres sucres et sirops, Ã l'exclusion du sorbose. Other sugars and syrups excluding sorbose . (') Lorsque le rendement du sucre brut s'Ã ©carte de celui de la dÃ ©finition de la qualitÃ © type visÃ ©e au rÃ ¨glement (CEE) n ° 431 /68 (JO n ° L 89 du 10 . 4 . 1968 , p . 3), le montant compensatoire monÃ ©taire est adaptÃ © conformÃ ©ment aux dis ­ positions de l'article 2 du rÃ ¨glement (CEE) n ° 837/68 (JO n ° L 151 du 30. 6 . 1968 , p . 42 ). Andere Zucker und Sirupe, ausgenommen Sorbose . Altri zuccheri e sciroppi , escluso il sorbosio . Andere suikers en stropen , met uitzondering van sorbose . Andet sukker og sirup, med undtagelse af sorbose .(') Where the yield of the raw sugar differs from that of the standard qualitydefined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42 ). C) Sucres de la position 17.01 du tarif douanier commun , caramÃ ©lisÃ ©s . Caramelized sugars falling within heading No 17.01 . Zucker der Tarifnummer 17.01 , karamelisiert . Zuccheri della voce tariffaria 17.01 , caramellati . (') Weicht das Rendement des Rohzuckers von der in der Verordnung (EWG) Nr. 431 /68 ( ABI . Nr . L 89 vom 10 . 4 . 1968 , S. 3 ) definierten Standardquali ­ tÃ ¤t ab , so wird der WÃ ¤hrungsausgleichsbetrag entsprechend den Bestimmun ­ gen des Artikels 2 der Verordnung (EWG ) Nr. 837/68 (ABl . Nr. L 151 vom 30 . 6 . 1968 , S. 42 ) angepaÃ t . Karamel uit suiker van post 17.01 . Karamel under pos . 17.01 . No L 15/22 Official Journal of the European Communities 21 . 1 . 80 PARTIE 8  PART 8  TEIL 8  PARTE 8*  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  Monetxre udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg I 5 6 7 8 17.04 Dia) 1,036 17.04 D I b) 1 0,239 17.04 D I b) 2 0,351 17.04 D I b) 3 aa) 0,463 17.04 D I b) 3 bb) 0,501 17.04 D I b) 4 0,534 17.04 D I b) 5 0,480 17.04 D I b) 6 0,425 17.04 D I b) 7 0,329 17.04 D I b) 8 0,275 . 17.04 D II a) 0,973 17.04 D II b) 1 0,447 17.04 D II b) 2 0,573 17.04 D II b) 3 0,496 17.04 D II b) 4 0,314 18.06 B I 0 18.06 B II a) 0,297 18.06 B II b) 0,421 18.06 C I 0,645 18.06 C II a) 1 0 18.06 C II a) 2 0 18.06 C II b) 1 0,273 18.06 C II b) 2 0,325 18.06 C II b) 3 0,373 18.06 C II b) 4 0,435 18.06 D I a) (') 0,570 21 . 1 . 80 Official Journal of the European Communities No L 15 /23 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg 1 5 6 7 8 18.06 D lb) ( ») 0,570 18.06 D II a) 1 0,311 18.06 D II a) 2 (') 0,311 18.06 D II b) 1 0,912 18.06 D II b) 2 aa) 0,512 18.06 D II b) 2 bb) 0,912 18.06 D II c) (') 0 19.02 B II a) 4 aa) ( ¢) 0,635 19.02 B II a) 5 aa) (6) 0,968 19.03 A O 1,452 19.03 B I O 1,452 19.03 B II ( 7 ) 1,263 19.04 0,838 19.08 B I a) 0 19.08 B I b) 0,260 19.08 B II a) 0,329 19.08 B II b) 1 0,401 19.08 B II b) 2 (3 ) 0,629 19.08 B II c) 1 0,430 19.08 B II c) 2 ( 3) 0,658 19.08 B II d) 1 0,473 19.08 B II d) 2 O 0,702 19.08 B III a) 1 0,575 19.08 B III a) 2 ( 3 ) 0,861 19.08 B III b) 1 0,618 19.08 B III b) 2 ( 3) 0,847 19.08 B III c) 1 0,691 19.08 B III c) 2 3) 0,781 19.08 B IV a) 1 0,821 19.08 B IV a) 2 (3 ) 0,974 19.08 B IV b) 1 0,783 19.08 B IV b) 2 ( 3) 0,944 19.08 B V a) 0,986 19.08 B V b) 0,932 21.07 C I 0 21.07 C II a) 0,297 21.07 C II b) 0,421 21.07 D I a) 1 0,696 No L 15/24 Official Journal of the European Communities 21 . 1 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg 1 5 6 7 8 21.07 D I a) 2 0,935 21.07 D I b) 1 0 21.07 D I b) 2 0 21.07 D I b) 3 0,831 21.07 D II a) 1 (4) (') (') 0,774 21.07 D II a) 2 ( ¢) (') 1,122 21.07 D II a) 3 ( »)(') 1,431 21.07 D II a) 4 (') (') 2,050 21.07 D lib) O 21.07 G II a) 1 C) O 0,208 21.07 G II a) 2 aa) ( ¢) (') 0,536 21.07 G II a) 2 bb) (') (') 0,701 21.07 G II a) 2 cc) (') (') 0,865 21.07 G II b) 1 (') O^ 0,248 21.07 G II b) 2 aa) ( ¢) (') 0,565 21.07 G II b) 2 bb) (') O 0,729 21.07 G II c) 1 (') O 0,280 21.07 G II c) 2 aa) (') (') 0,609 21.07 G II c) 2 bb) ( ¢)(*) 0,732 21.07 G II d) 1 0,338 21.07 G II d) 2 0,625 21.07 G II e) 0,425 21.07 G III a) 1 0,415 21.07 G III a) 2 aa) 0,744 21.07 G III a) 2 bb) 0,908 21.07 G III b) 1 0,456 21.07 G III b) 2 0,773 21.07 G III c) 1 0,488 21.07 G III c) 2 0,775 21.07 G III d) 1 0,546 21.07 G III d) 2 0,669 21.07 G III e) 0,589 21.07 G IV a) 1 0,623 21.07 G IV a) 2 0,952 21.07 G IV b) 1 0,664 21.07 G IV b) 2 0,875 21.07 G IV c) 0,695 21.07 G V a) 1 0,935 21 . 1 . 80 Official Journal of the European Communities No L 15 /25 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/ 1 00 kg 1 5 6 7 8 21.07 G V a) 2 1,017 21.07 G V b) 0,964 21.07 G VI a IX (5) 29.04 C III a) 1 0,896 29.04 C III a) 2 0,260 29.04 C III b) 1 1,276 29.04 C III b) 2 0,370 35.05 A 0,984 38.19 T I a) 0,896 38.19 T I b) 0,260 38.19 T II a) 1,276 38.19 T II b) 0,370 No L 15 /26 Official Journal of the European Communities 21 . 1 . 80 (') Pour la pÃ ¢te Ã tartiner ne contenant pas de produits laitiers , le montant com ­ pensatoire monÃ ©taire est calculÃ © en fonction de la quantitÃ © de sucre conte ­ nue dans cette marchandise . (') Op verzoek van de belanghebbende wordt het monetaire compenserende be ­ drag berekend op basis van de werkelijke hoeveelheid magere-melkpoeder welke het goed bevat. (') For paste for spreading on bread containing no milk products the monetary compensatory amount is calculated in relation to the quantity of sugar con ­ tained in the product . ( 4 ) Efter anmodning vil de monetÃ ¦re udligningsbelÃ ¸b blive beregnet pÃ ¥ grund ­ lag af den reelle mÃ ¦ngde af skummetmÃ ¦lkspulver indeholdt i varen . (') FÃ ¼r Brotaufstriche, keine Milcherzeugnisse enthaltend, wird der WÃ ¤hrungs ­ ausgleichsbetrag aufgrund der in diesen Waren enthaltenen Mengen an Zucker berechnet . (') Montant rÃ ©sultant de l'application , aux quantitÃ ©s respectives de cÃ ©rÃ ©ales ou de produits issus de leur transformation , de sucre ou de lait ou de produits laitiers, contenus dans la marchandise, du montant compensatoire applica ­ ble , selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat .(') Per paste da spalmare, esenti da prodotti lattiero-caseari , l'importo compen ­ sativo monetario si calcola in funzione della quantitÃ di zucchero contenuta in tale merce . (') Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar , milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . (') Voor boterhampasta's welke geen melkprodukten bevatten , wordt het mone ­ taire compenserende bedrag berekend op basis van de hoeveelheid suiker welke het goed bevat . (') For smÃ ¸rbart pdlÃ ¦g , der ikke indeholder mejeriprodukter, beregnes det mo ­ netÃ ¦re udligningsbelÃ ¸b i forhold til varens sukkerindhold . (*) Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbeitungserzeugnissen, an Zucker , an Milch oder Milcherzeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . ( 2 ) Montants applicables, selon le cas , aux marchandises relevant des sous-posi ­ tions 21.07 G VI Ã IX du tarif douanier commun . (') Importo risultante dall'applicazione ai quantitativi rispettivi di cereali o diprodotti derivati dalla loro trasformazione di zucchero o di latte o di pro ­ dotti lattiero-caseari contenuti nella merce, dell'importo compensativo appli ­ cabile, secondo la loro specie , ai detti prodotti agricoli scambiati come tali .(') Amounts applicable as appropriate on goods falling under subheadings21.07 G VI to IX . (*) BetrÃ ¤ge, die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . (') Bedrag voortvloeiende uit toepassing op de onderscheidene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten, suiker of melk of zuivelprodukten , van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm worden verhandeld .( 2 ) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 GVI a IX . (') De bedragen die, naar gelang van het geval , op de produkten van onderver ­ deling 21.07 G VI tot en met IX van toepassing zijn . (') Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive indeholdte mÃ ¦ngder af korn og produkter, hvori korn indgÃ ¥r, sukker eller mÃ ¦lkeprodukter at an ­ vende de udligningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne . (') BelÃ ¸b, der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer under positionerne 21.07 G VI til IX . (') Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme . (*) These amounts shall not apply to goods in immediate packings of a net capacity of I kg or less . (&gt;) Pour les exportations vers les pays tiers et les Ã ©changes intracommunau ­ taires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s re ­ spectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨gle ­ ment (CEE) n ° 1060/69 , diminuÃ ©es de 10 %, en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note (') de la partie 5 « Secteur du lait et des produits laitiers » de la prÃ ©sente annexe . (*) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weniger . (*) Tali importi non si applicano alle merci in imballaggi immediati di contenuto netto inferiore o uguale a 1 kg. (') For exports to third countries and intra-Community trade, the compensa ­ tory amount shall be calculated on the basis of the respective quantities of common wheat, sugar and butter shown in the Annex to Regulation (EEC ) No 1060/69 , reduced by 10 °/o , with reference to the coefficients shown in footnote ( 4 ) of Part 5 'Milk and milk products ' of this Annex . (4 ) Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder . (4 ) Disse belÃ ¸b anvendes ikke for varer i pakninger af nettovÃ ¦gt 1 kg og derunder . (') Bei Ausfuhr nach DrittlÃ ¤ndern und Flandel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der jeweiligen Menge, um 10 % vermin ­ dert , an Weichweizen , Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind , unter Bezugnahme auf die Koeffizienten , die in der FuÃ note (') des Teils 5 Sektor Milch und Milcher ­ zeugnisse" dieses Anhangs angefÃ ¼hrt sind . (') Pour les marchandises relevant de cette sous-position, le montant compensa ­toire monÃ ©taire est applicable uniquement en fonction du poids des pÃ ¢tes . (') For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spag ­ hetti and similar products . (') Per le esportazioni nei paesi terzi e gli scambi intracomunitari , l'importo compensativo monetario deve essere calcolato in funzione delle quantitÃ ri ­ spettive di grano tenero, di zucchero e di burro , indicate nell'allegato del regolamento (CEE) n . 1060/69 , diminuite del 10 °/o riferendosi ai coeffi ­ cienti indicati nella nota ( 4 ) della pane 5a (Settore del latte e dei prodotti lattiero-caseari ) del presente allegato . (') Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤hrungsausgleichsbetragausschlieÃ lich nach dem Gewicht der Teigwaren . ( 7 ) Per le merci comprese in questa sottovoce, l'importo compensativo moneta ­ rio si applica solo in funzione del peso delia pasta . (*) Voor uitvoer naar derde landen en in intracommunautaire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe , suiker en boter welke zijn aangegeven in de bijlage bij Veror ­ dening (EEG ) nr . 1060/69, verminderd met 10 °/o , met toepassing van voet ­ noot O van deel 5 sector melk en zuivelprodukten " van de onderhavige bijlage. (') Voor produkten die onder deze onderverdeling vallen , wordt het monetair compenserend bedrag uisluitend op basis van het gewicht van de deegwaren toegepast . (') Ved udfÃ ¸rsel til tredjelande og ved handel mellem medlemsstaterne skal ud ­ ligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r nedsat med 10 °/c under anvendelse af de koefficienter , som er angivet i fodnote 4 til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (') For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udlig ­ ningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni spaghetti og lignende varer . (') Ã la demande de l'intÃ ©ressÃ © , le montant compensatoire monÃ ©taire est calculÃ © en tenant compte de la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenue dans la marchandise . ( 4 ) At the request of the interested party the monetary compensatory amount will be calculated on the basis of the actual quantity of skimmed-milk pow ­ der contained in the goods . (') Si la marchandise contient du lactosÃ ©rum et/ou du lactose ajoutÃ ©s , aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas, le montant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'annexe du rÃ ¨glement (CEE) n0 1060/69 diminuÃ ©es de 10 °/o . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã monnaie valorisÃ ©e,  d'importation effectuÃ ©es dans un Etat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es dans un Etat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨glement (CEE) n ° 974/71 , l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit . Toutefois , les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . ( 4 ) Auf Antrag wird der WÃ ¤hrungsausgleichsbetrag aufgrund der tatsÃ ¤chlich in der Ware enthaltenen Menge an Magermilchpulver berechnet . ( 4 ) Su richiesta dell'interessato, l'importo compensativo monetario Ã ¨ calcolato prendendo in considerazione il quantitativo reale di latte scremato in pol ­ vere contenuto nella merce . 21 . 1 . 80 Official Journal of the European Communities No L 15/27 (') Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte melkprodukten geen .compenserend bedrag toege ­ kend ; in dat geval moet het compenserend bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 °/o . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer , in een Lid-Staat die gebruik maakt van de mogelijkheid waar ­ in is voorzien bij artikel 2 bis van Verordening (EEG) nr . 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd . De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven . (") If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have btiii added to the product . However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (') SÃ ¥fremt varen indeholder tilsat valle og/ellar lactose, ydes der ikke mone ­ tÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udligningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ngder af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr . 1060/69, formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rselstoldformaliteterne i en medlemsstat, der udnytter den i artikel 2a i forordning (EÃF) nr . 974/71 omhandlede mulighed, skal det i den dertil foreskrevne erklÃ ¦ring angives , hvorvidt der er tilsat valle og/eller lactose til produktet . De monetÃ ¦re udligningsbelÃ ¸b , der er fastsat, finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves . (') Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hn. In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw . Zucker abzÃ ¼glich 10 % zu berechnen . Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerte ­ ter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher be ­ werteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶g ­ lichkeit nach Artikel 2a der Verordnung (EWG) Nr. 974/71 Gebrauch macht , hat der Betreffende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung anzuge ­ ben , ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist . Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erho ­ ben werden mÃ ¼ssen . (') Le premier et le deuxiÃ ¨me alinÃ ©a de la note (') ne s'appliquent pas aux mar ­ chandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (*) The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . C) Der erste und zweite Unterabsatz des Vermerks (8 ) gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens 1 kg . (') Il primo e il secondo comma della nota (*) non si applicano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg . (') Se la merce contiene siero di latte e/o lattosio aggiunti , per i prodotti lat ­ tiero-caseari incorporati non viene concesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quantitativi rispettivamente di frumento tenero e di zucchero indicati nell'al ­ legato del regolamento (CEE) n . 1060/69 diminuito del 10 % . All'atto dell'espletÃ mento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  dÃ ¬ esportazione, effettuate in uno Stato membro che si avvale della fa ­ coltÃ prevista dall'articolo 2 bis del regolamento (CEE) n . 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione all'uopo prevista se al prodotto Ã ¨ stato aggiunto o meno siero di latte e/o lattosio . Tuttavia, se debbono essere riscossi gli importi compensativi , detti importi sono quelli stabiliti . . (') De eerste en tweede alinea van voetnoot (") zijn niet van toepassing op pro ­ dukten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden . O FÃ ¸rste og andet stykke i bemÃ ¦rkning (*) gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder . No L 15/28 Official Journal of the European Communities 21 . 1 . 80 ANNEX II Coefficients provided for in Article 4 (3 ) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-902 0-981 _ 1-023 1-012 1-037  Milk and milk products 0-892 0-976  1-023 1-012 1-037  of Regulation (EEC) No 1059/69 0-902 0-981  1-023 1-012 1-037  Pigmeat 0-902 0-981  1-078 1-012   Sugar and isoglucose 0-902 0-981  1-078 1-012 1-037  Cereals 0-902 0-981  1-078 1-066 1-037  Eggs and poultry and albumins 0-902 0-981  1-078 1-066 1-037  Wine 0-902   1-040   21 . 1 . 80 Official Journal of the European Communities No L 15 /29 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/7 1 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n » 1380/75] Exchange rate for the lira and the pound sterling (Article 11 (3 ) of Regulation (EEC) No 1380/75) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della sterlina inglese (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75) Wisselkoersen van de lire en van het Engelse pond (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75) Valutakurser for lire og det engelske pund (artikel 11 , stk. 3, i forordning (EÃF) nr. 1380/75) 100 Lit (Ã Roma + Milano) 3,46908 FB/Flux 0,666513 Dkr 0,213614 DM 0,501567 FF 0,238766 F1 0,0578413 £ (Irl) 0,0549152 £ (UK) 1 £ (UK) 63,2782 FB/Flux 12,1627 Dkr 3,89505 DM 9,12925 FF 4,30082 Fl 1,05500 £ (Irl) 1 £ (Irl) 0,947867 £ (UK) No L 15/30 Official Journal of the European Communities 21 . 1 . 80 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( I ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 21 January 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Italy Cereals and poultrymeat Pigmeat Sugar and isoglucose 0-310515 0-310515 0-310515 1 August 1980 1 November 1980 1 July 1980 United Kingdom Cereals and poultrymeat 0-191387 1 August 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary com ­ pensatory amount was applied for during the period of its validity .